Citation Nr: 0725569	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  Board of Veterans' Appeals (Board) 
decisions in 2003 and 2006 addressed a number of other issues 
perfected for appeal following this rating action, leaving 
only the issue set out on the preceding page.  

In September 2006, the Board remanded the veteran's claim for 
service connection for cold injury residuals to afford the 
veteran a VA examination to determine if he had any residuals 
of cold injury.  This was conducted in January 2007, and the 
case has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran engaged in combat.  

2.  The evidence demonstrates he served during extreme cold 
weather while in Korea in the 1951-52.  

3.  A cold injury was not manifested in service.  

4.  VA examination did not disclose residuals of a cold 
injury.  


CONCLUSION OF LAW

The criteria to establish service connection for residuals of 
a cold injury are not met.  38 U.S.C.A. § 1110 (West 
2002);38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for service connection for a cold 
injury in September 2001.  The RO denied the claim in a 
February 2002 rating decision.  In November 2003, the Board 
remanded the claim.  VA sent the veteran a letter in March 
2004 explaining what the evidence must show, how VA could 
assist in obtaining evidence and informing him of the status 
of his claim.  VA kept the veteran apprised of the status of 
his claim in January 2005 and October 2006 letters.  

VA obtained the veteran's service medical records, private 
records of treatment and VA medical records.  The veteran 
submitted statements from two of the soldiers he served with 
in Korea.  A VA examination was conducted in January 2007.  
While the veteran responded in October 2006 that he had 
additional evidence, the medical records he identified had 
already been submitted from his private physician.  No 
additional relevant evidence has been identified by the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  This was completed in a July 
2006 letter.  

The Board has concluded VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  No 
further actions to assist the veteran in developing his 
claims are required.  VA has satisfied its obligation to 
notify and assist the veteran in this case.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2006).  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed by a lay person.  
38 C.F.R. § 3.159(a)(2)(2006).  

Factual Background and Analysis.  The veteran's DD Form 214 
reveals he had foreign service of one year, five months and 
24 days.  His decorations, awards, and medals included the 
Korean Service Medal, with five bronze service stars; a 
Combat Infantryman's Badge; a Distinguished Unit Citation, 
and "1 BR ST MRD."  

The veteran's service medical records do not include any 
treatment or diagnosis of any cold injury.  Likewise, his 
Report of Medical Examination in September 1952 does not 
include any diagnosis of a neurological disorder, or noted 
any disorders of the lower extremities or spine.  

As there is no evidence of treatment or diagnosis of a cold 
injury in service the evidence is limited to the veteran's 
and his fellow soldiers lay statements.  These reflect 
exposure to cold, consistent with the circumstances of 
service in combat in Korea, and therefore, that exposure is 
presumed to have occurred.  As to whether the veteran has 
current disability due to that cold exposure, a private 
physician wrote in October 2002, that long term cold exposure 
"could be" related to the veteran's complaints of heart 
disease and generalized arthritis.  He did not report 
diagnosing any cold injury nor did his treatment records 
identify any symptoms as being related to a cold injury.  
While this opinion is obviously expressed in very tentative 
terms, the Board nevertheless, requested the veteran undergo 
a VA examination to ascertain whether the veteran had any 
current residuals of a cold weather injury.  That examination 
was conducted in January 2007, and concluded with no 
diagnosis linked to any cold weather injury.  The diagnoses 
were diabetes mellitus, type II with diabetic neuropathy, and 
generalized osteoarthritis.  (The veteran is already service 
connected for degenerative joint disease of the left 
shoulder, the right shoulder and the lumbar spine.)  

Absent competent evidence the veteran currently has 
disability that is a residual of a cold weather injury, a 
basis upon which to establish service connection for the 
claimed condition has not been presented.  

In reaching this decision, and as noted above, the Board is 
aware of the veteran's private physician's statement that 
long term exposure to cold "could" be related to heart 
disease and generalized arthritis.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  In addition the 
opinion offered was not supported by any reasons and bases.  
Therefore it is of limited probative value.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the medical professional to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

As stated, service connection is already in effect for 
degenerative joint disease of the shoulders and back, and it 
must be noted the veteran did not appeal the November 2005 
denial of service connection for arteriosclerotic heart 
disease.  There is thus, no competent medical evidence that 
diagnoses a residual of a cold injury, and therefore, the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for residuals of a cold injury is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


